



COURT OF APPEAL FOR ONTARIO

CITATION: Singh v. Paduraru, 2019 ONCA 817

DATE: 20191010

DOCKET: C66286

Watt, Lauwers and Paciocco JJ.A.

BETWEEN

Bhejai Singh

Plaintiff

(Respondent)

and

Anca Paduraru and Everton
    Campbell

Defendants

(Appellants)

Anca Paduraru and Everton Campbell,
    acting in person

Pathik Baxi, for the respondent

Heard: October 9, 2019

On appeal from the order of Justice Michael
    T. Doi of the Superior Court of Justice, dated December 6, 2018.

APPEAL BOOK ENDORSEMENT


[1]

The appellants appear. They are
    self-represented. They indicate that they wish to withdraw their appeal. They
    have been advised that if we dismiss this appeal as abandoned, this appeal will
    not be heard today, or on any other day, with the result that the motion
    judges decision stands. They indicate they understand these consequences.

[2]

The appeal is dismissed as abandoned.

[3]

Costs of $5,000, inclusive of all applicable taxes,
    payable by the appellants to the respondent.


